Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in a telephone interview with Mr. Zachary Newman on June 10, 2022.
In the claims:
Claim 134. (amended) A synthetic composition comprising a soybean plant seed and an endophyte manually or mechanically disposed to the soybean plant seed, wherein the endophyte is a member of the genus Acremonium that is heterologous to the soybean plant seed and comprises the polynucleotide sequence as set forth in SEQ ID NO: 51, wherein the endophyte is manually or mechanically disposed to the soybean plant seed in an amount effective to colonize a soybean plant germinated from the synthetic composition and to improve a trait of agronomic importance, wherein said trait of agronomic importance is selected from the group consisting of increase in dry shoot biomass, increase in root area, and increase in yield in the soybean plant germinated from the inoculated soybean seed as compared to a reference soybean plant germinated from a reference soybean plant seed lacking the colonized endophyte of the genus Acremonium comprising the polynucleotide sequence as set forth in SEQ ID NO: 51, , wherein said trait of agronomic importance further comprises increase in root length in said soybean plant germinated from said inoculated soybean seed as compared to said reference soybean plant, and wherein the effective amount is effective to increase average root length by at least 10% as measured by an in vitro seedling germination paper assay in a soybean plant seedling germinated from said inoculated soybean seed as compared to a soybean plant seedling germinated from said reference soybean plant seed lacking the colonized endophyte of the genus Acremonium comprising the polynucleotide sequence having 100% nucleotide sequence identity to the nucleotide sequence of SEQ ID NO: 51.
Claim 154. (amended) The synthetic composition of claim 134 further comprising a formulation that comprises one or more of the following: stabilizer, preservative, a fungicide, a nematicide, a bactericide, an insecticide, an herbicide, or any combination thereof.
Claim 155 is cancelled.
Claim 157.  (amended) The synthetic composition of claim 134, wherein the synthetic composition is shelf-stable.
Claim 166 is cancelled.
Claim 169. (amended) The synthetic composition of claim 134, wherein the in vitro seedling germination paper assaytemperature, temperature, and with 12 hours of light and 12 hours of dark periods for 4 days.
Claim 171. (amended) The synthetic composition of claim 154, wherein the formulation comprises talc.
Claim 172 is cancelled.
Claim 173. (amended) The synthetic composition of claim 134, wherein the amount effective to colonize the soybean plant is at least 103 CFU/seed.
Claim 174 is cancelled.
Conclusions
2.	Claims 134, 148, 154, 157, 167-171 and 173 are allowed.
/VINOD KUMAR/Primary Examiner, Art Unit 1663